OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                                                                    5eSPQs>
             OFF8CJALBUSIN'
             STATE OF TEXAS,                                   2 \$g,f '£^&£&&M£27m&^£2j
                                                                                PITNEY BOWES
             PENALTY FOR           , •
                                                               0 2 1M           ^ V>V)-d,W
4/16/2015
             FRDVATE USE ; /.                                  0004279596       APR 23 201f
                                                               WAILED FROM Zlf,g,OQ£ JAJaL
URIAS, JAVIER             Tr. Ct: Nov20(T9059333?ftSft-?                      WR"82,009-02
On this day, the supplemental clerk's recbrdjh Response to the order issued by this
Court, has been received and presented to the-Court.
                                                                            Abel Acosta,
            c*
    %                          JAVIER URIAS
                            O t M H H M r - TDC # 1773706
                                                                                 ilTP
                               ?> S'So "3"u_sW? i)-ej-4J*
             3.                £JL Pc^o.T*. -j^^s